Exhibit 10.1 THIRD AMENDMENT TO EMPLOYMENT AGREEMENT Linster (Lin) W. Fox This Third Amendment (the Amendment) is made and entered into as of this 25th day of January, 2013, and is an amendment to that certain Employment Agreement (the Employment Agreement), dated as of August1, 2009, between SHFL entertainment, Inc., formerly known as Shuffle Master, Inc., a Minnesota corporation (the Company), and Linster (Lin) W. Fox, resident of Nevada (Employee) and amended by that certain First Amendment on May 3, 2010 and that certain Second Amendment on October 31, 2012 pursuant to which the Initial Term was extended to January 31, 2013 (collectively, the Employment Agreement)
